           Case 3:17-cv-05806-RJB Document 480 Filed 06/14/21 Page 1 of 8
                                                       The Honorable Robert J. Bryan



 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9
      STATE OF WASHINGTON,                            Case No.: 3:17-cv-05806-RJB
10
                      Plaintiff,
11
      v.
12
      THE GEO GROUP, INC.,
13
                      Defendant.
14
      UGOCHUKWU GOODLUCK                              Case No.: 3:17-cv-05769-RJB
15    NWAUZOR, FERNANDO AGUIRRE-
      URBINA, individually and on behalf of all
16    those similarly situated,                       THE GEO GROUP, INC.’S RENEWED
                                                      MOTION FOR JUDGMENT AS A
17                    Plaintiff,                      MATTER OF LAW
18    v.
19    THE GEO GROUP, INC., a Florida
      corporation,
20                                                    NOTE ON MOTION CALENDAR:
                      Defendant.                      Date: June 14, 2021
21

22            The GEO Group, Inc. (“GEO”), pursuant to Fed. R. Civ. P. 50 and at the close of all
23   evidence, hereby files its Renewed Motion for Judgment as a Matter of Law and Memorandum of
24   Law in Support and against Plaintiffs State of Washington (“State”) and Nwauzor et al (“Private
25   Plaintiffs”) (collectively “Plaintiffs”). As grounds therefore, GEO states the follows:
26   ///
27   ///
     DEFENDANT THE GEO GROUP, INC.’S RENEWED                              AKERMAN LLP
     MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                      1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB)                             Denver, Colorado 80202
     PAGE 1                                                              Telephone: 303-260-7712

     58600950;3
           Case 3:17-cv-05806-RJB Document 480 Filed 06/14/21 Page 2 of 8




 1                                        I.      INTRODUCTION

 2            GEO reasserts each of the arguments raised in the Motion for Judgment as a Matter of Law

 3   [D.E. 366] filed at the close of Plaintiffs' case. This renewed motion supplements that previous

 4   motion by discussing the evidence and law submitted during Defendant's case supporting its

 5   affirmative defenses.

 6                 II.     GEO’S INTERGOVERNMENTAL IMMUNITY DEFENSE

 7            Under the evidence, no reasonable jury could find that the Washington Minimum Wage Act

 8   (“WMWA”) does not impermissibly discriminate against the federal government and its contractor,

 9   GEO. The Plaintiffs have not presented any evidence to the contrary.
10            During the testimony of Joshua Grice, the employment standard program manager of the

11   State of Washington Department of Labor and Industries ("L&I"), the previous official

12   Administrative Policy of L&I (the "Administrative Policy"), regarding the enforcement of the

13   WMWA, was introduced into evidence as Exhibit A-308. Mr. Grice testified that the previous

14   version was substantially the same as the current version. After Mr. Grice testified, GEO obtained

15   the newly released administrative guidance that was not previously disclosed by the state. This

16   new policy reinforces GEO’s claim to intergovernmental immunity. The Administrative Policy

17   explains (at Section 5(k)) that:

18            "Residents, inmates, or patients of state, county or municipal correctional,

19            detention, treatment or rehabilitative institution assigned by facility officials to
20            work on facility premises for a private corporation at rates established and paid for

21            by public funds are not employees of the private corporation and would not be

22            subject to the MWA"

23   See Exhibit A, ES.A.1 Minimum Wage Act Applicability, Last revised December 29, 2020. The

24   administrative guidance released by the Department of Labor and Industries in December 2020

25   makes plain that so long as detainees perform work on the premises where they are held and are

26   paid public funds, they are not employees for purposes of the Minimum Wage Act. But that policy

27   goes even further. While Mr. Grice testified that under the prior version provided (at Section 5(K))
     DEFENDANT THE GEO GROUP, INC.’S RENEWED                               AKERMAN LLP
     MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                       1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB)                              Denver, Colorado 80202
     PAGE 2                                                               Telephone: 303-260-7712

     58600950;3
           Case 3:17-cv-05806-RJB Document 480 Filed 06/14/21 Page 3 of 8




 1   that inmates of state facilities are exempt from the minimum wage law when they are assigned by

 2   facility officials to work for private corporations at the facility, he did not explain that the current

 3   version of that Administrative Policy (revised 12/29/20) expands that exemption for private

 4   corporation work to "Residents, inmates or patients of state, county or municipal correctional,

 5   detention, treatment or rehabilitative institution[s]"(emphasis added). The current version is

 6   attached as Exhibit A.

 7            The present lawsuit alleges that GEO, a private corporation, uses residents of its detention

 8   facility to do work on the facility premises at rates established and paid for by public funds. The

 9   unrebutted testimony established that the VWP payments are a pass through from ICE (using
10   taxpayer dollars) to the detainees. Thus the exact scenario permitted by the regulation for state

11   detainees, is denied to ICE’s federal detainees.

12            Under the intergovernmental immunity doctrine, “a state regulation is invalid only if it [1]

13   regulates the United States directly or [2] discriminates against the Federal Government or those

14   with whom it deals.” See North Dakota v. United States, 495 U.S. at 435 (1986). Because “a [state]

15   regulation imposed on one who deals with the Government has as much potential to obstruct

16   governmental functions as a regulation imposed on the Government itself,” intergovernmental

17   immunity may apply to state regulation that affects government contractors, see id. at 438; see also

18   Boeing Co. v. Movassaghi, 768 F.3d 832, 842-43 (9th Cir. 2014). (“The federal government’s

19   decision to hire Boeing to perform the cleanup rather than using federal employees does not affect
20   our immunity analysis on [the grounds of discrimination]. When the state law is discriminatory, a

21   private entity with which the federal government deals can assert immunity.”).

22            The issue before the court is whether the WMWA discriminate against the federal

23   government. If the Detainee exception in 49.46.10(3)(k) of the WMWA applies only to individuals

24   in the State’s custody, and not those in federal custody, the provision is discriminatory. See Dawson

25   v. Steager, 139 S. Ct. 698 (2019) (when statute allowed individuals to reduce their taxable income

26   by the amount of state police pensions but did not also exempt federal law enforcement pensions,

27   it was impermissibly discriminatory). Here, the state argues that the WMWA applies to individuals
     DEFENDANT THE GEO GROUP, INC.’S RENEWED                               AKERMAN LLP
     MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                       1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB)                              Denver, Colorado 80202
     PAGE 3                                                               Telephone: 303-260-7712

     58600950;3
             Case 3:17-cv-05806-RJB Document 480 Filed 06/14/21 Page 4 of 8




 1   in federal ICE detention at the NWIPC, but not to individuals in state detention. The State’s

 2   administrative policy would explicitly exempt the operation of the VWP at a private facility

 3   operated by the State from the WMWA; it must therefore except the federally operated GEO facility

 4   as well. The established facts place this case squarely in the preemption scenario described by the

 5   Supreme Court Dawson because an exemption applied to state facilities is not applied to federal

 6   ones.

 7            GEO has now introduced unrebutted evidence that the state can and does take full advantage

 8   of these statutory exceptions to the detriment of the federal government and GEO. The testimony

 9   of Byron Eagle established that the Special Commitment Center houses civil detainees, who
10   participate in a work program which mirrors the VWP, and receive sub-minimum wages.

11              Special Commitment Center                     Northwest ICE Processing Center
      Administrative confinement                       Administrative confinement
12    Subminimum wage stipend                          Subminimum wage stipend
13    Tasks include cleaning, laundry, and             Tasks include cleaning, laundry, and
      meal preparation.                                meal preparation.
14    Paid employee officers supervise safety          Paid employee officers supervise safety
      and security and work alongside                  and security and work alongside
15    confined individuals.                            confined individuals.
      Meaningful opportunities                         Meaningful opportunities.
16

17   Similarly, Sarah Systma testified about Correctional Industries which pays subminimum wages in

18   prison work programs which can benefit private companies.

19                 Correctional Industries                    Northwest ICE Processing Center
      Population held under state                      Population held under federal
20    governmental authority.                          Governmental authority
21    Subminimum wage “gratuity”                       Subminimum wage stipend
      Tasks include cleaning, laundry, and meal        Tasks include cleaning, laundry, and meal
22    Preparation                                      Preparation
      Paid employee officers supervise safety          Paid employee officers supervise safety
23    and security and work alongside                  and security and work alongside
      confined individuals.                            confined individuals.
24

25            As noted in the Court's prior Order [D.E. 322]:
26                   The Court is mindful that, in the Order Denying Defendant The
                     GEO Group, Inc.’s Motion for Summary Judgment on Plaintiff’s
27                   First Cause of Action (Dkt 162) at Page 9, Line 11, it inartfully
     DEFENDANT THE GEO GROUP, INC.’S RENEWED                             AKERMAN LLP
     MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                     1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB)                            Denver, Colorado 80202
     PAGE 4                                                             Telephone: 303-260-7712

     58600950;3
           Case 3:17-cv-05806-RJB Document 480 Filed 06/14/21 Page 5 of 8




 1                   stated “The doctrine of intergovernmental immunity does not
                     shield Defendant from application of the MWA.” That sentence
 2                   should have read, “The doctrine of intergovernmental immunity
                     has not been shown, on the motion for summary judgment, to
 3                   shield Defendant from application of the Minimum Wage Act.”
                     The Court’s intent, hopefully, was made clear by the Order
 4                   Denying Defendant GEO’s Motion for Reconsideration of Order
                     Denying Motion for Summary Judgment on First Cause of
 5                   Action (Dkt. 165) at Page 2, Line 18: “We should keep in mind
                     that these issues are raised here in a summary judgment motion.
 6                   There are, at least, material issues of fact that prevent summary
                     judgment. Exactly what issues and what instructions will be
 7                   presented to a jury remain to be seen.” The application of the
                     defense of intergovernmental immunity remains an undecided
 8                   issue.

 9   The evidence has now been presented, and is uncontroverted as to the essential facts of the State’s
10   discrimination – including in the plain language of its administrative guidance. The State of

11   Washington can and does exempt itself under the WMWA from the restrictions that it seeks to

12   enforce against GEO. This court should enter a judgment as a matter of law in GEO's favor as to

13   the intergovernmental immunity defense.

14                III.   GEO’S DERIVATIVE SOVEREIGN IMMUNITY DEFENSE

15            In denying GEO’s Motion for Judgment as a matter of law at the close of Plaintiff’s

16   evidence, the Court stated that GEO’s affirmative defenses had not been proven. The essential

17   facts of sovereign immunity have now been proven and the Plaintiffs have not offered evidence to

18   the contrary. GEO performs work “authorized and directed” by the federal government and

19   “simply performed as the Government directed” in operating the VWP. Campbell-Ewald Co. v.
20   Gomez, 577 U.S. 153, 167 (2016). The contract between GEO and ICE, and the PBNDS which

21   GEO is contractually bound to follow, require all the elements of the VWP which Plaintiffs argue

22   create an employer-employee relationship. The contract, the PBNDS, and GEO’s obligations are

23   not disputed in the evidence. To the extent that GEO had some discretion, for example in deciding

24   how many positions to make available in the kitchen, those limited discretionary elements do not

25   change the nature of the relationship between GEO and the detainees participating in the VWP.

26   The evidence also establishes that GEO cannot hire detainees or treat them as employees under the

27   explicit requirements of its contract with ICE. Thus, at the close of the evidence, the Court should
     DEFENDANT THE GEO GROUP, INC.’S RENEWED                             AKERMAN LLP
     MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                     1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB)                            Denver, Colorado 80202
     PAGE 5                                                             Telephone: 303-260-7712

     58600950;3
           Case 3:17-cv-05806-RJB Document 480 Filed 06/14/21 Page 6 of 8




 1   find that there is no legally sufficient evidence to avoid GEO’s sovereign immunity defense.

 2                                             CONCLUSION

 3            For the above stated reasons, GEO respectfully asks the Court to enter judgment as a matter

 4   of law in its favor.

 5            Respectfully submitted, this 14th day of June, 2021.

 6                                          By: s/ Adrienne Scheffey
                                            AKERMAN LLP
 7                                          Adrienne Scheffey (Admitted pro hac vice)
                                            1900 Sixteenth Street, Suite 1700
 8
                                            Denver, Colorado 80202
 9                                          Telephone: (303) 260-7712
                                            Facsimile: (303) 260-7714
10                                          Email: adrienne.scheffey@akerman.com
11                                          By: s/ Lawrence D. Silverman
                                            AKERMAN LLP
12
                                            Lawrence D. Silverman (Admitted pro hac vice)
13                                          98 Southeast Seventh Street, Suite 1100
                                            Miami, Florida 33161
14                                          Telephone: (305) 982-5666
                                            Facsimile: (305) 374-5905
15                                          Email: lawrence.silverman@akerman.com
16
                                            By: s/ Joan K. Mell
17                                          III BRANCHES LAW, PLLC
                                            Joan K. Mell, WSBA #21319
18                                          1019 Regents Boulevard, Suite 204
                                            Fircrest, Washington 98466
19                                          Telephone: (253) 566-2510
20                                          Facsimile: (281) 664-4643
                                            Email: joan@3brancheslaw.com
21
                                            Attorneys for Defendant The GEO Group, Inc.
22

23

24

25

26

27
     DEFENDANT THE GEO GROUP, INC.’S RENEWED                             AKERMAN LLP
     MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                     1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB)                            Denver, Colorado 80202
     PAGE 6                                                             Telephone: 303-260-7712

     58600950;3
           Case 3:17-cv-05806-RJB Document 480 Filed 06/14/21 Page 7 of 8



 1                                         PROOF OF SERVICE
 2            I hereby certify on the 14th day of June, 2021, pursuant to Federal Rule of Civil Procedure
 3   5(b), I electronically filed and served the foregoing THE GEO GROUP, INC.’S RENEWED
 4   MOTION FOR JUDGMENT AS A MATTER OF LAW via the Court’s CM/ECF system on
 5   the following:
 6   OFFICE OF THE ATTORNEY GENERAL
     Marsha J. Chien
 7   Andrea Brenneke
     Lane Polozola
 8   Patricio A. Marquez
     800 Fifth Avenue, Suite 2000
 9   Seattle, Washington 98104
10   Attorneys for Plaintiff State of Washington
11   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
12   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
13   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
14   Seattle, Washington 98104
     Telephone: (206) 622-8000
15   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
16   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
17   Email: roe@sgb-law.com
18   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
19   P.O. Box 90568
     Nashville, Tennessee 37209
20   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
21   Email: andrew@immigrantcivilrights.com
22   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
23   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
24   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
25   Email: devin@openskylaw.com
26

27
                                                                         AKERMAN LLP
     PROOF OF SERVICE                                                1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB) – PAGE 7                   Denver, Colorado 80202
                                                                        Telephone: 303-260-7712

     58600950;3
           Case 3:17-cv-05806-RJB Document 480 Filed 06/14/21 Page 8 of 8




 1   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
 2   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
 3   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
 4
     Attorneys for Plaintiffs
 5

 6
                                          s/ Nick Mangels
 7                                        Nick Mangels
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
     DEFENDANT THE GEO GROUP, INC.’S RENEWED                    AKERMAN LLP
     MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                            1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB)                   Denver, Colorado 80202
     PAGE 8                                                    Telephone: 303-260-7712

     58600950;3
